Citation Nr: 0713547	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  05-15 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for chronic 
lumbosacral strain, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an increased rating for the separately 
evaluated radiculitis of the right lower extremity, currently 
evaluated as 10 percent disabling.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a thyroid disorder.

4.  Whether new and material evidence had been received to 
reopen a claim of entitlement to service connection for 
defective hearing.

5.  Entitlement to service connection for diabetes mellitus, 
Type II.

6.  Entitlement to service connection for a skin condition.

7.  Whether there was clear and unmistakable error (CUE) in 
the February 1977 and October 1978 rating decisions by which 
entitlement to service connection for residuals of a thyroid 
disorder was denied.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) located in Lincoln, Nebraska.

The veteran's claims to reopen have been addressed herein.  
However, his increased rating and service connection claims 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the agency of original jurisdiction (AOJ) via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  The evidence received since an unappealed October 1978 
rating decision, which denied service connection for 
residuals of a thyroid disorder, does not relate to an 
unestablished fact necessary to substantiate the appellant's 
claim of entitlement to service connection for residuals of a 
thyroid disorder and is duplicative and redundant of 
previously submitted evidence.

2.  The evidence received since an unappealed February 1977 
rating decision, which denied service connection for 
defective hearing, does not relate to an unestablished fact 
necessary to substantiate the appellant's claim for service 
connection for defective hearing and is duplicative and 
redundant of previously submitted evidence.


CONCLUSIONS OF LAW

1.  Evidence received since the October 1978 rating decision 
is not new and material with respect to the claim of 
entitlement to service connection for residuals of a thyroid 
disorder and does not serve to reopen the claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5108 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156 (2006).

2.  Evidence received since the February 1977 rating decision 
is not new and material with respect to the claim of 
entitlement to service connection for defective hearing and 
does not serve to reopen the claim.  38 U.S.C.A. §§ 5103, 
5103A, 5108 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

Further, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial. 

VA satisfied its duty to notify by means of a letter from the 
AOJ to the veteran in July 2004.  The letter informed him of 
the principles of service connection, of what constitutes new 
and material evidence, of his and VA's respective duties for 
obtaining evidence, and requested that he submit any evidence 
in his possession pertinent to his claim.  The letter also 
informed him of the basis for the prior denials and what 
element of his claim was found insufficient in the prior 
final denials.  He was informed by letter in July 2006 of 
potential rating and effective date criteria.

The content of the notice provided to the appellant complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  He has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  It is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal.

Duty to Assist

With regard to the duty to assist, the claims file contains 
service medical records and post-service VA medical records.  
While VA may develop for additional evidence where indicated 
in a new and material evidence claim, VA's duty to assist 
does not mandate providing a VA examination and/or opinion in 
connection with claims to reopen.  See 38 C.F.R. 
§ 3.159(c)(4)(iii) (2006).  No examination has been provided 
in the instant case.

The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record for which he has not been afforded the 
opportunity to either submit or authorize VA to obtain.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims which VA has been 
authorized to obtain.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claims to reopen has been obtained.

Claim to Reopen

Service connection for impaired hearing was denied by rating 
decision in February 1977 as the evidence indicated the 
defective hearing of the left ear noted upon enlistment 
showed no essential change at discharge.  The veteran voiced 
disagreement with this determination and a statement of the 
case was issued in June 1977.  The veteran did not file a 
substantive appeal and the denial of service connection for 
impaired hearing became final.  38 U.S.C. § 4005(c) (1976); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1976).  The February 1977 
rating decision also indicates that the evidence of record 
showed the veteran's thyroid disorder was asymptomatic during 
the balance of service and at discharge but was listed under 
the service-connected disabilities (rated as noncompensable).  
The veteran filed an increased rating claim for the thyroid 
disorder in January 1978 at which time the RO realized the 
error of listing the thyroid disorder as a service-connected 
disability and severance of service connection was proposed 
by rating decision in July 1978.  The severance was 
effectuated by rating decision in October 1978 of which the 
veteran was notified the following month.  He did not voice 
disagreement and this determination also became final.  
38 C.F.R. §§ 3.104, 19.118, 19.153 (1978).

The veteran is again seeking service connection for hearing 
loss and a thyroid condition.  See June 2004 correspondence.  
If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. 
App 145 (1991).  Whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed by 
the Board before the Board can consider the underlying claim.  
38 U.S.C.A. § 5108 (West 2002); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  

New evidence is existing evidence not previously submitted to 
agency decisionmakers while material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2006).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  

At the time of the 1977 and 1978 rating decisions, the 
evidence of record included the veteran's service medical 
records which contained reports of medical examination at 
both induction and separation revealing impaired hearing.  
See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  An 
October 1974 service medical record indicates the veteran was 
previously diagnosed with a thyroid condition and had entered 
active duty on prescribed medication.  The service medical 
record indicates the dosage was decreased.  In a medical 
history form, date-stamped in both May 1974 and October 1974, 
the veteran circled "No" in response to whether he had ever 
been treated for thyroid disease.  

The record also included a January 1978 VA hospital summary 
that shows the veteran was diagnosed with hypothyroidism at 
the age of 17 and at that time his skin was rough and dry, 
his hair fell out, he was 4'8", and he weighed 180 pounds. 
He was then placed on synthroid at a maintenance dose and 
given hormone injections so that he grew in height, his 
weight decreased, and his other symptoms improved.  The 
record indicates the veteran reported the synthroid was 
discontinued while he was on active duty and he had a gradual 
return of his old symptoms (particularly dryness of the skin 
and loss of hair) since being off the medication for at least 
two years.  During VA hospitalization synthroid was resumed 
and continued at discharge.

Evidence received since 1977 and 1978 determinations includes 
the veteran's assertions that his medications for thyroid 
disorder were taken away from him while he was on active duty 
as well as statements regarding his belief that he is 
entitled to service connection benefits for hearing loss and 
a thyroid condition.  However, his assertions were already 
considered at the time of the previous determinations and are 
cumulative.  See Bostain v. West, 11 Vet. App. 124 (hearing 
testimony which is cumulative of previous contentions which 
were considered by the decisionmaker at the time of the prior 
final disallowance is not new evidence).

Also associated with the claims file since the 1977 and 1978 
determinations are VA treatment records as well as the 
veteran's statements identifying a decrease in his hearing 
and continued treatment for his thyroid condition.  However, 
medical evidence describing the veteran's current condition 
is not material to the issue of service connection.  See 
Morton v. Principi, 3 Vet. App. 508 (1992).  

As the unestablished fact-evidence that the veteran's period 
of military service aggravated his defective hearing or his 
thyroid condition- remains unestablished by the evidence 
received since 1977 and 1978, the Board finds the evidence 
submitted is not new and material and does not serve to 
reopen the veteran's claims of entitlement to service 
connection for defective hearing or residuals of a thyroid 
condition.  Until the veteran meets his threshold burden of 
submitting new and material evidence sufficient to reopen the 
claims, the benefit of the doubt doctrine does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

As new and material evidence has not been received to reopen 
a claim of entitlement to service connection for defective 
hearing, the appeal is denied.

As new and material evidence has not been received to reopen 
a claim of entitlement to service connection for residuals of 
a thyroid condition, the appeal is denied.




REMAND

In August 2004 the veteran indicated that VA erred in 1977 
when service connection for a thyroid condition was denied.  
The claim for revision of the previous denial of service 
connection for thyroid condition based on clear and 
unmistakable error could impact his secondary service 
connection claims for diabetes mellitus and a skin condition.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or 
more issues are inextricably intertwined if one claim could 
have significant impact on the other).  As such, these claims 
are inextricably intertwined and appellate review of his 
service connection claims for diabetes mellitus and a skin 
condition would be premature at this time.  

Additionally, in July 2006 correspondence the veteran 
indicated he was diagnosed with arthritis earlier in the 
month at a VA medical facility.  A review of the current 
medical evidence of record does not indicate the veteran had 
been diagnosed with degenerative joint disease of the lumbar 
spine.  While the veteran did not indicate the diagnosis of 
arthritis involved his service-connected lumbar spine 
disability, such a diagnosis would be indicative of a change 
in his disability since his last VA examination.  As such, 
the veteran's current VA treatment records should be obtained 
and he should be afforded a current VA examination.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted).  
The VA examiner should also clarify the degree of functional 
mobility.  The August 2004 VA spine examination report 
indicates the veteran "basically" had no range of motion of 
the thoracolumbar spine while also indicating the veteran 
stated he was unable to do any range of motion.  Based on the 
additional objective findings, such as no atrophy or muscle 
loss, it is unclear from the current evidence of record 
whether the veteran refused to participate in his VA 
examination or whether the examination showed functional 
limitations that approximated ankylosis of the thoracolumbar 
spine.  In this regard, the Board observes that VA's duty to 
assist is not a one-way street; the veteran also has an 
obligation to assist in the adjudication of his claim.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).



Accordingly, this case is REMANDED for the following action:

1.  After compliance with all due process 
concerns raised by the evidence of record, 
the veteran's CUE claim should be 
adjudicated.  Notice of the determination, 
and his appellate rights, should be issued 
to the veteran and his representative.  
The veteran should be advised of the 
necessity of perfecting an appeal, if the 
benefit sought is not granted, if he wants 
the Board to consider the issue.

2.  Obtain the veteran's VA medical 
records from November 2004 to the present.

3.  Schedule the veteran for a VA spine 
examination to determine the current 
nature and extent of his chronic 
lumbosacral strain with associated 
radiculopathy.  The VA examiner should 
include thoracolumbar ranges of motion; if 
the veteran is unable or refuses to 
participate in the examination, the VA 
examiner should note whether there is a 
combination of both subjective and 
objective findings that approximate 
functional ankylosis of the thoracolumbar 
spine as the result of his service-
connected chronic lumbosacral strain with 
associated radiculopathy.  Send the claims 
folder to the examiner for review.

4.  Thereafter, readjudicate the veteran's 
increased rating and service connection 
claims.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


